Exhibit 10.1

AMENDMENT NO. 4
TO
AMENDED AND RESTATED CREDIT AGREEMENT
AMENDMENT NO. 4, dated as of August 12, 2015 (this “Amendment”), to the Amended
and Restated Credit Agreement, dated as of September 10, 2012, among Virtus
Investment Partners, Inc. (the “Borrower”), the Lenders party thereto, PNC Bank,
National Association, as Syndication Agent, and The Bank of New York Mellon, as
Administrative Agent (in such capacity, the “Agent”), the Swingline Lender, and
as Issuing Bank, as amended by Amendment No. 1, dated as of July 2, 2013,
Amendment No. 2, dated as of September 18, 2013, and Amendment No. 3, dated as
of December 4, 2013 (as the same may be further amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”).
RECITALS
I.    Capitalized terms used herein and not herein defined shall have the
meanings set forth in the Credit Agreement.
II.    The Borrower desires to amend the Credit Agreement upon the terms and
conditions herein contained, and the Agent and Required Lenders have agreed
thereto upon the terms and conditions herein contained.
Accordingly, in consideration of the Recitals and the covenants, conditions and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:
1.Section 1.1 of the Credit Agreement is hereby amended by adding the following
new defined terms, each in its appropriate alphabetical order:
“Affected Person” means the Borrower, any subsidiary thereof, or any officer,
director, trustee or employee of the Borrower or any such subsidiary, or any
agent of the Borrower or any such subsidiary that will act in any capacity with
respect to this Credit Agreement.
“Anti‑Corruption Law” means, with respect to any Affected Person, the FCPA and
any law, rule or regulation of any jurisdiction concerning or relating to
bribery or corruption that is applicable to such Affected Person.
“Anti‑Terrorism Law” means, with respect to any Person, any applicable law, rule
or regulation related to financing terrorism including (1) the Patriot Act, (1)
The Currency and Foreign Transactions Reporting Act (31 U.S.C. §§ 5311-5330)
(also known as the “Bank Secrecy Act”), (1) the Trading With the Enemy Act (50
U.S.C. § 1 et seq.), (d) the International Economic Emergency Powers Act (15
U.S.C. § 1701 et seq.) and (e) Executive Order 13224 (effective September 24,
2001).




--------------------------------------------------------------------------------



“Bank Loan” means (1) a debt obligation, other than a security (as defined in
the Securities Act of 1933) customarily referred to as a “bank loan”, and (1)
any participation or sub‑participation in a debt obligation referred to in
clause (a) hereof.
“CLO” means any corporation, statutory trust or limited liability company that
(a) is a subsidiary of the Borrower, (b) invests 75% or more of its assets in
Bank Loans and (c) issues securities in separate classes or tranches all but one
of which has priority of payment over one or more of the other classes or
tranches.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“FCPA” means the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd‑1, et seq.
“Mortgages” means the mortgages, deeds of trust, assignments of leases and rents
and other security documents (if any) delivered pursuant to this Agreement with
respect to Real Property, each in form and substance reasonably satisfactory to
the Administrative Agent.
“OFAC” means the U.S. Department of Treasury’s Office of Foreign Assets Control.
“Real Estate Collateral Requirement” means the requirement that, with respect to
each owned Real Property required to be subject to a Mortgage hereunder, the
Administrative Agent shall have received (each in form and substance
satisfactory to the Administrative Agent):
(a) a Mortgage duly executed and delivered by the relevant Loan Party that is
the record owner of such Real Property, in form for recording in the recording
office of the jurisdiction where such Real Property to be encumbered thereby is
situated, in favor of the Administrative Agent for the benefit of the Secured
Parties (in such number of copies as the Administrative Agent shall have
requested), together with such other instruments as shall be necessary or
appropriate (in the reasonable judgment of the Administrative Agent) to create a
Lien under applicable law, all of which shall be in form and substance
reasonably satisfactory to Administrative Agent, which Mortgage and other
instruments shall be effective to create and/or maintain a Lien on such Real
Property, subject to no Liens other than Liens permitted under Section 7.2
applicable to such Real Property;
(b) to the extent that Lenders would be required by federal law and regulations
regarding flood insurance (including the National Flood Insurance Reform Act of
1994) to obtain the same in connection with obtaining such Mortgage: (i) a ‘life
of

2

--------------------------------------------------------------------------------



loan’ flood hazard determination, and (ii) as applicable, evidence of flood
insurance and an acknowledged borrower notice, for such Real Property;
(c) a fully paid policy of title insurance (or marked binding pro forma having
the same effect of a title insurance policy) in the form reasonably approved by
the Administrative Agent insuring the Lien of the Mortgage encumbering such Real
Property as a valid Lien (subject to this clause (c)) on such Real Property and
fixtures described therein, which policy of title insurance (or marked binding
pro forma having the same effect of a title insurance policy) shall be in an
amount reasonably satisfactory to the Administrative Agent and shall (i) be
issued by a title insurance company selected by the Borrower and reasonably
satisfactory to the Administrative Agent, (ii) include such coinsurance and
reinsurance arrangements (with provisions for direct access) as shall be
reasonably acceptable to the Administrative Agent, (iii) have been supplemented
by such endorsements or affirmative insurance, if available, as shall be
reasonably requested by the Administrative Agent, and (iv) contain no exceptions
to title other than exceptions for Liens permitted under Section 7.2 and other
exceptions reasonably acceptable to the Administrative Agent;
(d) evidence reasonably acceptable to the Administrative Agent of payment by the
Borrower of all title insurance premiums, search and examination charges,
mortgage, filing and recording taxes, fees and related charges required for the
recording of such Mortgage;
(e) if the Administrative Agent or Required Lenders reasonably determine that
they are required by law or regulation to have appraisals prepared in respect of
any such Real Property, the Borrower will cooperate with the Administrative
Agent in obtaining appraisals which satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of the Financial Institution Reform,
Recovery and Enforcement Act of 1989, as amended, or any other law or regulation
and which shall otherwise be in form and substance reasonably satisfactory to
the Administrative Agent, and the Borrower shall pay all reasonable fees and
expenses incurred by the Administrative Agent in connection therewith;
(f) all such other documents, instruments or items (including UCC fixture
filings) as shall be reasonably necessary in the opinion of the Administrative
Agent (or its counsel) to create a valid and perfected mortgage Lien on such
Real Property subject only to Liens permitted under Section 7.2, including such
affidavits and instruments of indemnifications by the Borrower and the relevant
Subsidiary as shall be reasonably required to induce such title company to issue
the policy or policies (or commitment) and endorsements contemplated in clause
(c) above; and
(g) customary opinions (addressed to the Administrative Agent and the Lenders)
of local counsel for the relevant Loan Party (i) in the state in which such Real
Property is located, with respect to the enforceability and perfection of the
Mortgage covering such Real Property and any related fixture filings in form and
substance reasonably satisfactory to the Administrative Agent and (ii) if
requested

3

--------------------------------------------------------------------------------



by the Administrative Agent, in the state in which such Loan Party is organized
and formed, with respect to, among other matters, the valid existence, corporate
power and authority of such Loan Party in the granting of such Mortgage.
“Real Property” means, collectively, all right, title and interest of the
Borrower or any Subsidiary Guarantor in and to any and all parcels of real
property owned by the Borrower or any Subsidiary Guarantor together with all
improvements and appurtenant fixtures, easements and other property and rights
incidental to the ownership, lease or operation thereof.
“Sanctions” has the meaning set forth in Section 4.21(a).
“Sanctioned Country” means, at any time, a country or territory which is the
subject to country-based (not individual- or entity-based) Sanctions.
“Sanctioned Person” means, at any time, any Person that is subject to any
Sanction.
1.    The defined term “Borrower Group Net Worth” contained in Section 1.1 of
the Credit Agreement is hereby amended by deleting the phrase “other than VPD”
contained therein.
2.    The defined term “Cash Distributions Received” contained in Section 1.1 of
the Credit Agreement is hereby amended by inserting “, CLOs” immediately after
the word “Subsidiaries” appearing therein.
3.    The defined term “Excluded Taxes” contained in Section 1.1 of the Credit
Agreement is hereby amended by replacing the phrase “the Borrower” in the first
instance it appears therein with the phrase “any Loan Party”.
4.    The defined term “Federal Funds Effective Rate” contained in Section 1.1
of the Credit Agreement is hereby amended by inserting the phrase “the higher of
(a) 0.00% and (b)” immediately after the phrase “for any day,” contained
therein.
5.    The defined term “Indemnified Taxes” contained in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
6.    The defined term “LIBO Rate” contained in Section 1.1 of the Credit
Agreement is hereby amended by inserting the phrase “the higher of (a) 0.00% and
(b)” immediately after the phrase “for any Interest Period,” contained therein.

4

--------------------------------------------------------------------------------



7.    The defined term “Non—Guarantor Subsidiary” contained in Section 1.1 of
the Credit Agreement is hereby amended and restated in its entirety as follows:
“Non—Guarantor Subsidiary” means, as of any date, each Subsidiary (other than
VPD) that is not a Subsidiary Guarantor.
8.    The defined term “Other Taxes” contained in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, this
Credit Agreement or any other Loan Document.
9.    The defined term “Subsidiary” contained in Section 1.1 of the Credit
Agreement is hereby amended and restated as follows:
“Subsidiary” means any Person (other than a Virtus Fund and other than a CLO)
that is a subsidiary of the Borrower.
10.    The defined term “Taxes” contained in Section 1.1 of the Credit Agreement
is hereby amended by adding the phrase “(including backup withholding)”
immediately after the word “withholdings” contained therein.
11.    Section 3.5(b) of the Credit Agreement is hereby amended by (a) inserting
the phrase “liquidity or” immediately before the phrase “capital requirements”
contained therein and (b) inserting the phrase “liquidity and” immediately
before the phrase “capital adequacy” contained therein.
12.    Section 3.7(a) of the Credit Agreement is hereby amended replacing the
phrase “any Indemnified Taxes or Other Taxes,” contained therein with the phrase
“any Indemnified Taxes (including any Other Taxes),”.
13.    Section 3.7(c) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
(c)    Indemnification by the Borrower. Without limiting the provisions of
paragraphs (a) and (b) above, the Borrower shall indemnify each Credit Party,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including any Other Taxes, and including any Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by such Credit Party and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A

5

--------------------------------------------------------------------------------



certificate as to the amount of such payment or liability delivered to the
Borrower by a Credit Party (with a copy to the Agent), or by the Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
14.    Section 3.7(d) of the Credit Agreement is hereby amended replacing the
phrase “any Indemnified Taxes or Other Taxes” contained therein with the phrase
“any Indemnified Taxes (including any Other Taxes)”.
15.    Section 3.7 of the Credit Agreement is hereby amended by (i) changing
paragraph (f) to paragraph (g), (ii) changing paragraph (e) to paragraph (f)
(“New Paragraph (f)”), and (iii) inserting a new paragraph (e) as follows:
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
(including Other Taxes) attributable to such Lender (but only to the extent that
the Borrower has not already indemnified the Agent for such Indemnified Taxes
and without limiting the obligation of the Borrower to do so) and (ii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Agent shall be conclusive absent manifest error. Each
Lender hereby authorizes the Agent to set off and apply any and all amounts at
any time owing to such Lender under any Loan Document or otherwise payable by
the Agent to the Lender from any other source against any amount due to the
Agent under this paragraph (e).
16.    New Paragraph (f) is hereby amended and restated in its entirety as
follows:
(f)    Status of Lenders.
(i)Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower (with a copy to the Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower or the
Agent, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, any Lender, if requested by the
Borrower or the Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Agent as will
enable the Borrower or the Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.

6

--------------------------------------------------------------------------------



(ii)Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Credit Agreement (and from time to time thereafter
upon the request of the Borrower or the Agent, but only if such Foreign Lender
is legally entitled to do so), whichever of the following is applicable:
(A)duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,
(B)duly completed copies of Internal Revenue Service Form W-8ECI,
(C)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, or
(D)any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in United States Federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
(iii)If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (iii), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

7

--------------------------------------------------------------------------------



Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.
17.    New Section 3.7(g) of the Credit Agreement is hereby amended by replacing
(i) the phrase “Taxes or Other Taxes” contained therein with the phrase
“Indemnified Taxes or Other Taxes”, and (ii) the phrase “upon the request of a
Credit Party” contained therein with the phrase “upon the request of such Credit
Party”.
18.    Article 4 of the Credit Agreement is hereby amended by inserting a new
Section 4.21 as follows:
Section 4.21    Sanctions, Anti-Terrorism, Anti-Money Laundering and
Anti‑Corruption
(a)    None of the Borrower, any of its subsidiaries or any director, trustee,
officer, employee, agent, or affiliate of the Borrower or any of its
subsidiaries is a Person that is, or, to Borrower’s knowledge, is owned or
controlled by Persons that are: (i) the subject or target of any sanctions
administered or enforced by OFAC, the U.S. Department of State, the United
Nations Security Council, the European Union, Her Majesty’s Treasury, or other
relevant sanctions authority (collectively, “Sanctions”), or (ii) located,
organized or resident in a country, region or territory that is, or whose
government is, the subject of Sanctions, including, without limitation, Cuba,
Iran, North Korea, Sudan, Crimea and Syria.
(b)    No Affected Person or, to Borrower’s knowledge, any Person that owns or
controls (directly or indirectly) the Borrower or receives (directly or
indirectly) any proceeds of any Loan (1) conducts any business or engages in
making or receiving any contribution of goods, services or money to or for the
benefit of any Sanctioned Person or in any Sanctioned Country, (1) deals in, or
otherwise engages in any transaction related to, any property or interests in
property blocked pursuant to any Anti‑Terrorism Law, (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti‑Terrorism Law, or (iv) has violated any Anti-Terrorism Law.
(c)    No Affected Person or, to Borrower’s knowledge, any Person that owns or
controls (directly or indirectly) the Borrower, or receives (directly or
indirectly) any proceeds of any Loan (i) has engaged in any transaction,
investment, undertaking or activity that conceals the identity, source or
destination of the proceeds from any category of prohibited offenses designated
by the Organization for Economic Co-operation and Development’s Financial Action
Task Force on Money Laundering, or (ii) otherwise violated any applicable law
regarding money laundering.

8

--------------------------------------------------------------------------------



(d)    The Borrower and each subsidiary thereof is in compliance with the FCPA,
and any foreign counterpart thereof. Neither the Borrower nor any subsidiary
thereof has made a payment, offering, or promise to pay, or authorized the
payment of, money or anything of value (1) in order to assist in obtaining or
retaining business for or with, or directing business to, any foreign official,
foreign political party, party official or candidate for foreign political
office, (1) to a foreign official, foreign political party or party official or
any candidate for foreign political office, and (1) with the intent to induce
the recipient to misuse his or her official position to direct business
wrongfully to the Borrower or any other Person in violation of the FCPA.
(e)    The Borrower and each subsidiary thereof has implemented and maintains,
and is in compliance with, policies and procedures reasonably designed to
promote and achieve compliance by each Affected Person with all applicable laws
regarding Sanctions and money laundering, Anti‑Terrorism Laws and
Anti‑Corruption Laws.
19.    Section 6.8(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
(a)    The proceeds of the Loans and the Letters of Credit will be used only as
follows: (i) for working capital requirements, (ii) for general corporate
purposes, including capital expenditures, and (iii) for investments in CLOs,
Joint Ventures and non-hostile acquisitions to the extent permitted by Section
7.4.
20.    Section 6.13(c) of the Credit Agreement is hereby amended and restated in
its entirety, as follows:
(c)    If any Real Property with an appraised value greater than $1,000,000 is
acquired by the Borrower or any Subsidiary Guarantor after the Agreement Date
(other than assets constituting Collateral under the Security Documents that
become subject to the perfected Lien of the Security Documents upon acquisition
thereof, and other than assets upon which the Administrative Agent has a first
perfected Lien), the Borrower will notify the Credit Parties thereof, and, if
requested by the Administrative Agent or the Required Lenders, the Borrower
will, and will cause each of Subsidiary Guarantor to, grant to the
Administrative Agent security interests and Mortgages in such Real Property and
satisfy the Real Estate Collateral Requirement with respect to each such Real
Property within 90 days after the date such Real Property is so acquired.
21.    Section 7.4(i)(vi) is hereby amended and restated in its entirety as
follows:
(vi)    if such investment is in a Joint Venture or a CLO, immediately after
giving effect to each such investment (the “Test Time”), (x) the aggregate cost
of all such investments made during each Calculation Period in each Person that,
as of such Test Time, would be a Joint Venture or a CLO would not exceed 50% of
Borrower Group Net Worth, and (y) the aggregate cost of all such investments in

9

--------------------------------------------------------------------------------



each Person that, as of such Test Time, would be a Joint Venture or a CLO would
not exceed 70% of Borrower Group Net Worth, provided further that in determining
the cost, for purposes of this clause (vi), of an investment in a Joint Venture
that was formerly a Subsidiary, the cost shall be deemed to be the book value of
such Joint Venture as set forth on the balance sheet of the Borrower Group on a
consolidated basis in accordance with GAAP.
22.    Section 7.13 is hereby amended and restated in its entirety as follows:
Section 7.13    Sanctions, Anti-Terrorism, Anti-Money Laundering and
Anti‑Corruption
(a)    The Borrower will not directly or, to its knowledge, indirectly use the
proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any subsidiary thereof, joint venture partner or other Person, (i)
to fund, finance or facilitate any activities or business of or with any Person,
or in any country, region or territory, that, at the time of such funding, is,
or whose government is, the subject of Sanctions, or (ii) in any other manner
that would result in a violation of Sanctions by any Person (including any
Person participating in the Loans, whether as underwriter, lender, advisor,
investor, or otherwise).
(b)    The Borrower will not, and will not cause or permit any subsidiary
thereof to, violate any applicable law, rule or regulation regarding Sanctions
or money laundering, or any Anti‑Terrorism Law or Anti‑Corruption Law.
(c)    The Borrower and each subsidiary thereof shall at all times maintain, and
be in compliance with, policies and procedures reasonably designed to promote
and achieve compliance by each Affected Person with all applicable laws, rules
and regulations regarding Sanctions and money laundering, Anti‑Terrorism Laws
and Anti‑Corruption Laws.
23.    Paragraphs 1 through 23 of this Amendment shall not be effective unless
and until the following conditions precedent shall have been satisfied (the
“Amendment Effective Date”):
1.the Agent (or its counsel) shall have received from the Borrower, each
Subsidiary Guarantor and Required Lenders either (i) a counterpart of this
Amendment signed on behalf of each such Person, or (ii) written evidence
satisfactory to the Agent (which may include facsimile or e-mail transmission of
a signed signature page of this Amendment) that each such Person has signed a
counterpart of this Amendment;
2.the Agent shall have received written opinions from counsel to the Borrower in
form and substance reasonably acceptable to the Agent; and
3.the Agent shall have received all fees and other amounts due and payable by
the Borrower on or prior to the Amendment Effective Date, including,

10

--------------------------------------------------------------------------------



to the extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including attorneys’ fees).
24.    The Borrower and each Subsidiary Guarantor hereby (1) reaffirms and
admits the validity and enforceability of each Loan Document to which it is a
party and all of its obligations thereunder and agrees and admits that (1) it
has no defense to any such obligation, (1) it shall not exercise any setoff or
offset to any such obligation, and (1) to its knowledge, it does not have any
claim against any Credit Party arising out of the transactions contemplated by
the Loan Documents, and (1) represents and warrants that (i) no Default or Event
of Default has occurred and is continuing and (ii) all of the representations
and warranties made by it in the Loan Documents are true and correct in all
material respects, both immediately before and after giving effect to this
Amendment.
25.    By signing below, (1) each Subsidiary Guarantor consents to this
Amendment, and (1) Required Lenders hereby authorize and direct the Agent to
execute and deliver the Security Amendment.
26.    This Amendment may be executed in any number of counterparts, each of
which shall be an original and all of which shall constitute one agreement. It
shall not be necessary in making proof of this Amendment to produce or account
for more than one counterpart signed by the party to be charged.
27.    The Credit Agreement and the other Loan Documents shall in all other
respects remain in full force and effect, and no amendment herein in respect of
any term or condition of any Loan Document shall be deemed to be an amendment or
other modification in respect of any other term or condition of any Loan
Document.
28.    This Amendment shall be governed by, and construed in accordance with,
the laws of the State of New York, without regard to conflict of laws principles
that would require the application of the laws of another jurisdiction.
[Remainder of page intentionally left blank]


IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 4 to
Amended and Restated Credit Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.
VIRTUS INVESTMENT PARTNERS, INC.




By: /s/ Michael A. Angerthal
Name: Michael A. Angerthal
Title:    Executive Vice President
& Chief Financial Officer

11

--------------------------------------------------------------------------------







THE BANK OF NEW YORK MELLON,
individually, as Swingline Lender, Issuing Bank and as the Administrative Agent




By: /s/ Richard G. Shaw
Name: Richard G. Shaw
Title: Vice President



12

--------------------------------------------------------------------------------

    

PNC BANK, NATIONAL ASSOCIATION




By: /s/ Alaa Shraim
Name: Alaa Shraim
Title: Vice President






--------------------------------------------------------------------------------

    

CITBANK, N.A.




By: /s/ Dane Graham
Name: Dane Graham
Title: Director






--------------------------------------------------------------------------------

    

ROYAL BANK OF CANADA




By: /s/ Tim Stephens
Name: Tim Stephens
Title: Director




--------------------------------------------------------------------------------







Each of the Subsidiary Guarantors, by signing below, hereby acknowledges and
agrees to the Amendment:




DUFF & PHELPS INVESTMENT MANAGEMENT CO.
By: /s/ Michael A. Angerthal
Name:    Michael A. Angerthal
Title:    Executive Vice President & Treasurer
EUCLID ADVISORS LLC
By: /s/ Michael A. Angerthal
Name:    Michael A. Angerthal
Title:    Executive Vice President & Treasurer
KAYNE ANDERSON RUDNICK INVESTMENT MANAGEMENT, LLC
By: /s/ Michael A. Angerthal
Name:    Michael A. Angerthal
Title:    Senior Vice President & Chief Financial Officer

16

--------------------------------------------------------------------------------



RUTHERFORD FINANCIAL CORPORATION
By: /s/ David Hanley
Name:    David Hanley
Title:    Vice President & Treasurer
NEWFLEET ASSET MANAGEMENT LLC (f/k/a SCM ADVISORS LLC)
By: /s/ Michael A. Angerthal
Name:    Michael A. Angerthal
Title:    Senior Vice President & Chief Financial Officer
VIRTUS INVESTMENT ADVISERS, INC.
By: /s/ Michael A. Angerthal
Name:    Michael A. Angerthal
Title:    Executive Vice President & Chief Financial Officer
VIRTUS PARTNERS, INC.
By: /s/ Michael A. Angerthal
Name:    Michael A. Angerthal
Title:    Executive Vice President, Chief Financial Officer




--------------------------------------------------------------------------------



ZWEIG ADVISERS, LLC
By: /s/ Michael A. Angerthal
Name:    Michael A. Angerthal
Title:    Executive Vice President & Chief Financial Officer
RAMPART INVESTMENT MANAGEMENT COMPANY, LLC
By: /s/ Michael A. Angerthal
Name:    Michael A. Angerthal
Title:    Executive Vice President & Chief Financial Officer
VIRTUS FUND SERVICES, LLC
By: /s/ Michael A. Angerthal
Name:    Michael A. Angerthal
Title:    Executive Vice President & Chief Financial Officer
VIRTUS ALTERNATIVE INVESTMENT ADVISERS, INC.
By: /s/ Michael A. Angerthal
Name:    Michael A. Angerthal
Title:    Executive Vice President & Treasurer






